EX-10 3 exh101.htm EXHIBIT 10.1

RESALE RESTRICTION AGREEMENT

            This Resale Restriction Agreement (the "Agreement") with respect to
certain stock option award agreements (the "Option Agreements") previously
issued under the Amended and Restated 2004 WCA Waste Corporation Incentive Plan
(the "Plan") is made by and between WCA Waste Corporation, a Delaware
corporation (the "Company"), and the holder of the Company's options named in
Exhibit A hereto (the "Holder").

            WHEREAS, the Holder has been granted one or more options (the
"Options") to acquire shares of common stock, par value $0.01 per share, of the
Company (the "Shares") in such quantities and at the exercise prices set forth
in Exhibit A hereto pursuant to the Option Agreements; and

            WHEREAS, the Options are now fully vested and exercisable by reason
of action of the Compensation Committee of the Board of Directors and the Board
of Directors of the Company effective December 21, 2005; and

            WHEREAS, the Company wishes, and the Holder has agreed, to impose
certain resale restrictions on the Shares underlying the Options as provided
herein on the terms and conditions contained herein.

            NOW, THEREFORE, it is agreed as follows:

            1.            The Holder acknowledges that he or she has reviewed
this Agreement in full.

            2.            The Holder agrees not to sell, contract to sell, grant
any option to purchase, transfer the economic risk of ownership in, make any
short sale of, pledge or otherwise transfer or dispose of the Shares (or any
interest in any Shares) until the Shares have been released from the foregoing
resale restrictions, as further described below (hereinafter referred to as the
"Resale Restrictions").

            3.            The Resale Restrictions shall lapse on the dates and
with respect to the number of Shares set forth in the "Lapse Date" column of
Exhibit A.

            4.            The Company agrees that the Shares included in the
"Current" column in Exhibit A shall not be subject to the Resale Restrictions.

            5.            Notwithstanding the foregoing, in the event the
Holder's employment or service with the Company is terminated for any reason,
100% of the Shares underlying the Options shall become free from the Resale
Restrictions on the effective date of termination. 

            6.            This Agreement shall be effective as of December 21,
2005.

            7.            The Holder represents and warrants that he or she has
full power to enter into this Agreement.

            8.            This Agreement, the Option Agreements and the Plan
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior understandings and
agreements of the Company and the Holder with respect to the subject matter
hereof, and may not be modified except by means of a writing signed by the
Company and the Holder.  In the event any terms of this Agreement, the Option
Agreements or the Plan differ, the terms of this Agreement shall govern.  This
Agreement is to be construed in accordance with and governed by the internal
laws of the State of Delaware without giving effect to any choice of law rule
that would cause the application of the laws of any other jurisdiction other
than the internal laws of the State of Delaware to the rights and duties of the
parties.  Nothing in this Agreement (except as expressly provided herein) is
intended to confer any rights or remedies on any persons other than the
parties.  Should any provision of this Agreement be determined to be illegal or
unenforceable, such provision shall be enforced to the fullest extent allowed by
law and the other provisions shall nevertheless remain effective and shall
remain enforceable. 

            9.            This Agreement shall be binding upon the Company and
the Holder as well as any successors and assigns of the Company and the Holder
(to the extent assignment by the Holder is permitted by the terms of the Options
Agreements or the Plan).

[Signature page to follow]


            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered on the date set forth beside such party's signature.

Dated:            December 21, 2005                                        WCA
WASTE CORPORATION

                                                                       
            By:                                                      
           

                                                                       
            Name:

                                                                       
            Title:

 

 

Dated:            December 21, 2005                                       
                                                                       

                                                                       
            [NAME OF HOLDER]

                                                                       
            [TITLE]


Exhibit A



Holder

Number of Shares Covered by Option Agreement

Exercise Price of Options

Current

Lapse Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 